


 

Exhibit 10.3

 

Loan No. 0426195000

 


SECOND AMENDMENT TO

REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

This Second Amendment to Revolving Line of Credit Loan Agreement (this
“Amendment”) is entered into by and between American AgCredit, FLCA, successor
in interest to Pacific Coast Farm Credit Services, ACA (“Lender”) and Maui
Land & Pineapple Company, Inc., a Hawaii corporation (“Borrower”) to be
effective as of September 30, 2008 (the “Effective Date”).

 

RECITALS

 

A.                                   Borrower and Lender entered into a
Revolving Line of Credit Loan Agreement dated September 1, 2005 (the “Original
Credit Agreement”), whereby Lender converted a term loan agreement to a
revolving line of credit pursuant to the terms and conditions set forth in the
Original Credit Agreement and evidenced by a promissory note dated June 1, 1999
in the amount of Fifteen Million Dollars ($15,000,000.00) (the “Original Note”).

 

B.                                     The Original Credit Agreement and the
Original Note were subsequently modified and amended by that First Amendment to
Revolving Line of Credit Loan Agreement dated December 4, 2006 (the “First
Amendment to Credit Agreement”, and together with the Original Credit Agreement,
the “Credit Agreement”), and the first amendment to Promissory Note dated
December 4, 2006 (the “Amended Note”, and together with the Original Note, the
“Note”) whereby Borrower and Lender agreed to, among other things, increase the
total line of credit as evidenced by the Original Note and governed by the
Original Credit Agreement to $25,000,000, and to extend the draw period and
extend the maturity date.

 

C.                                     Lender is willing to modify
Section 12(j) of the Credit Agreement to allow the Indebtedness for Borrowed
Money restriction to increase from $122,000,000 to $150,000,000, subject to and
in accordance with the terms, covenants, conditions and provisions of this
Amendment.

 

Accordingly the parties agree as follows:

 

1.                                       Conditions Precedent.  The modification
provided for herein is hereby granted provided that the following conditions
precedent are satisfied by no later than October 15, 2008:

 

1.1                                 Execution and delivery to Lender of this
Amendment to be executed and, where applicable, acknowledged by Borrower and
Guarantors.

 

1.2                                 No Default or Event of Default shall have
occurred and be continuing under the Note.

 

1.3                                 All of the representations and warranties
contained in the Credit Agreement shall continue to be true and correct and
remain in full force and effect as of the date of this Amendment.

 

2.                                       Amendments.  Provided that the
conditions specified in Section 1 of this Amendment have been satisfied, the
Credit Agreement shall be amended as follows:

 

2.1                                 Increase Restriction on Indebtedness for
Borrowed Money.  Section 12(j) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

Indebtedness for Borrowed Money.  Incur any Indebtedness for Borrowed Money if
after such Indebtedness for Borrowed Money is incurred the aggregate amount of
all such Indebtedness for Borrowed Money of the Borrower and its Subsidiaries
shall exceed One Hundred Fifty Million Dollars ($150,000,000.00).

 

3.                                       Representations and Warranties of
Borrower.  Borrower represents, warrants and covenants to Lender that:

 

3.1                                 Borrower knows of no Default or Event of
Default under the terms and conditions of the Loan Documents.

 

 

1

--------------------------------------------------------------------------------


 

3.2                                 This Amendment constitutes a legal, valid
and binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally.

 

3.3                                 The representations and warranties of
Borrower set forth in Section 10 of the Credit Agreement are correct in all
material respects as though made on and as of the date of this Amendment
(provided, if a representation or warranty was made as of a specific date, such
representation or warranty was true and correct in all material respects as of
the date made).

 

3.4                                 Since December 4, 2006, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of
Borrower and its Subsidiaries taken as a whole or in the facts and information
regarding such entities as represented to Lender to date.

 

3.5                                 There are no actions, suits, investigations
or proceedings pending or threatened in any court or before any arbitrator or
governmental authority that purport (x) to materially and adversely affect
Borrower or any of its Subsidiaries, or (y) to affect any transaction
contemplated hereby or the ability of Borrower to perform its obligations under
the Loan Documents.

 

3.6                                 Borrower is in material compliance with all
laws, including satisfaction of all tax obligations prior to delinquency.

 

3.7                                 Borrower is in compliance with all insurance
requirements imposed upon Borrower under the Loan Documents.

 

3.8                                 Borrower is in compliance with the negative
covenants set forth in Section 12 of the Credit Agreement, amended herein.

 

4.                                       Representations and Warranties of
Guarantors.  Each Guarantor by its signature below represents, warrants and
covenants to Lender that:

 

4.1                                 Such Guarantor knows of no Default or Event
of Default under the terms and conditions of the Loan Documents.

 

4.2                                 This Amendment constitutes a legal, valid
and binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally.

 

4.3                                 Since December 4, 2006, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of such
Guarantor taken as a whole or in the facts and information regarding such
Guarantor as represented to Lender to date.

 

4.4                                 There are no actions, suits, investigations
or proceedings pending or threatened in any court or before any arbitrator or
governmental authority that purport (x) to materially and adversely affect such
Guarantor, or (y) to affect any transaction contemplated hereby or the ability
of Guarantor to perform its obligations under the Loan Documents.

 

4.5                                 Such Guarantor is in material compliance
with all laws, including satisfaction of all tax obligations prior to
delinquency.

 

5.                                       Continuing Validity.  Except as
expressly modified or changed by this Amendment, the terms of the Credit
Agreement, the Note and all other related Loan Documents remain unchanged and in
full force and effect.  Consent by the Lender to the changes described herein
does not waive Lender’s right to strict performance of the terms and conditions
contained in the Credit Agreement, Note and all other loan and security
documents as amended, nor obligate the Lender to make future changes in terms. 
Nothing in this Amendment will constitute a satisfaction of the indebtedness
represented by the Note.

 

 

2

--------------------------------------------------------------------------------


 

6.                                       Miscellaneous.

 

6.1                                 Borrower acknowledges and agrees that the
execution and delivery by the Lender of this Amendment shall not be deemed to
create a course of dealing or an obligation to execute similar amendments or
substitutions of collateral under the same or similar circumstances in the
future.

 

6.2                                 This Amendment shall be binding upon and
inure to the benefit of the Borrower, and Lender and their respective successors
and assigns.

 

6.3                                 This Amendment shall be governed by and
construed in accordance with the laws of the State of California.

 

6.4                                 This Amendment contains the entire agreement
of the parties hereto with reference to the matters discussed herein.

 

6.5                                 If any term or provision of this Amendment
shall be deemed prohibited or invalid under any applicable law, such provision
shall be invalidated without affecting the remaining provisions of this
Amendment, the Credit Agreement, the Note or any other Loan Documents or related
documents.

 

6.6                                 Capitalized terms used in this Amendment
without being defined shall have the same meaning ascribed to them in the Credit
Agreement.

 

IN WITNESS WHEREOF the parties have executed this Amendment on the date first
above written.

 

THE UNDERSIGNED AGREE TO ALL THE TERMS AND CONDITIONS SET FORTH ABOVE.

 

BORROWER:

 


MAUI LAND & PINEAPPLE COMPANY, INC., A HAWAII CORPORATION


 

By:

/s/ Robert Webber

 

 

Name:

Robert Webber

 

 

Title:

CFO

 

 

 

By:

/s/ Fred Rickert

 

 

Name:

Fred Rickert

 

 

Title:

VP Treasurer

 

 

 

LENDER:

 

AMERICAN AGCREDIT, FLCA

 

By:

/s/ Dennis P. Regli

 

 

 

Dennis P. Regli, Vice President

 

 

 

 

 

 

 

THE SIGNATURES OF GUARANTORS APPEAR ON THE FOLLOWING PAGE.

 

 

3

--------------------------------------------------------------------------------


 

GUARANTORS:

 

The undersigned Guarantors hereby consent to, ratify and approve the terms,
covenants, conditions and provisions of the foregoing Amendment and agree that
the guaranty(ies) executed by them shall be extended to include the obligations
of the Borrower under the Credit Agreement as amended by this Amendment.

 


KAPALUA LAND COMPANY, LTD., A HAWAII CORPORATION


 

By:

/s/ Robert Webber

 

 

Name:

Robert Webber

 

 

Title:

CFO

 

 

 

By:

/s/ Fred Rickert

 

 

Name:

Fred Rickert

 

 

Title:

VP Treasurer

 

 

 


MAUI PINEAPPLE COMPANY, LTD., A HAWAII CORPORATION


 

By:

/s/ Robert Webber

 

 

Name:

Robert Webber

 

 

Title:

CFO

 

 

 

By:

/s/ Fred Rickert

 

 

Name:

Fred Rickert

 

 

Title:

VP Treasurer

 

 

 

 

4

--------------------------------------------------------------------------------

 
